DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/30/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-9 recites the limitation of “when”, wherein it is unclear whether the conditional phrase “when”  requires the structure in the claim or not. Since the metes and bounds of the 
 
 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayres et al. US 6,201,699 Bl.
Re claim 1, Ayres et al. teach a heat sink, comprising: a heat conduction portion (225) contacting a heat source (col 4) with a flat form (noting contacting portion and sides are flat); 
and a heat dissipation portion (230, fig 2D) extended outward from at least one side of the thickness of the heat conduction portion and parallel to the heat conduction portion, and comprising: at least a first branch extended from the heat conduction portion and parallel to the 

    PNG
    media_image1.png
    584
    874
    media_image1.png
    Greyscale
 


Re claim 2, Ayres et al. teach the heat dissipation portion is extended substantially parallel to a surface of the heat source contacting the heat conduction portion (fig 4B).  



    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    550
    369
    media_image3.png
    Greyscale


Re claim 7, Ayres et al. teach the heat dissipation portion is formed a ladder shape from a horizontal direction parallel to the heat conduction portion (fig 2D).  

Re claim 9, Ayres et al. teach when the heat dissipation portion comprises a plurality of second branches, at least two of the plurality of second branches are disposed on different levels (noting multiple 230 on different levels).  
Re claim 10, Ayres et al. teach the first and second branches are coplanar (noting in three aspects 230 are coplanar, by having to coplara sides, and that 230 ends at the most extreme point extending away from 220 sharing a plane and are thus coplanar).
Re claim 14, Ayres et al. teach the heat conduction portion and the heat dissipation portion are integrated into a single structure (fig 2D).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayres et al..
Regarding claim 15, Ayres et al.  fails to explicitly disclose the height of the heat sink is between 0.5mm and 6.5mm.
It would have been an obvious matter of design choice to provide the height of the heat sink is between 0.5mm and 6.5mm to allow for the placement in different systems depending on the intended use of the heat sink, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section IV, part A.
Alternatively,
Regarding claim 15, Ayres et al.  fails to explicitly disclose the height of the heat sink is between 0.5mm and 6.5mm.
Ayres et al., does, however, discloses that there is a height component of a heat sink with a heat conduction portion and heat dissipation portion placed adjacent to a source (it is well known in the art the relationship between solid material conducting heat along these portions which can then have the heat removed away advantageously by convection by a fluid which is in 2, ft2), k = thermal conductivity of the material (W/m K or W/m oC, Btu/(hr oF ft2/ft)), dT = temperature gradient - difference - in the material (K or oC, oF), t = material thickness (m, ft)). Therefore (for the natural properties k of the flat portion) a height is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a greater height results in a greater temperature different between opposite ends of the heat sink i.e. the heat conduction portion and the heat dissipation portion, as taught by Ayres et al., and vice versa. Therefore, since the general conditions of the claim, i.e. that the height of the heat sink is between 0.5mm and 6.5mm, were disclosed in the prior art by Lin, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide that the height of the heat sink as disclosed by Ayres et al.  is between 0.5mm and 6.5mm in order to advantageously change the temperature at the heat dissipation portion and consequently alter the system’s heat dissipative conductive and conduction properties by changing the height of the heat sink. MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see reply, filed 4/07/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-3, 7-10 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8550148 B2, US 8297341 B2, US 7151669 B2.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/            Examiner, Art Unit 3763